                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION


                            No. 5:16-CR-286-1H
                             No. 5:18-CV-247-H




 ANTONIO RODRIGUEZ CROSS,                 )
                                          )
              Petitioner,                 )
                                          )
                                          )
             v.
                                          )                  ORDER
                                          )
 UNITED STATES OF AMERICA,                )
                                          )
              Respondent.                 )




     This matter is before the court on petitioner’s motion to

vacate, pursuant to 28 U.S.C. § 2255, filed on May 21, 2018.            [DE

#44].   On July 30, 2018, the clerk returned a copy of petitioner’s

motion to him as it was unsigned and requested that he return the

signed document as soon as possible.           [DE #45].     Petitioner has

not returned the signed motion or made any other filings in this

matter.    Petitioner is hereby ORDERED to file a signed motion to

vacate within forty-five (45) days of the entry of this order.

Failure to comply with the court’s order will result in dismissal

pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.




          Case 5:16-cr-00286-H Document 46 Filed 05/27/20 Page 1 of 2
As a courtesy, the clerk is directed to send a copy of petitioner’s

motion to petitioner along with this order.

     This 27th day of May 2020.


                           _______________________________________
                           MALCOLM J. HOWARD
                           Senior United States District Judge
At Greenville, NC
#35




                                   2

       Case 5:16-cr-00286-H Document 46 Filed 05/27/20 Page 2 of 2
